Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 09/17/2021 have been entered. Claims 2-15 are pending in the application. Claim 1 is cancelled. The 112 rejections and interpretations are withdrawn in view of the amendment. 

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Chiou does not operate at pressure, Chiou teaches venting to allow internal pressure to be released from the container ([0035]), further, it is known in the art that hot liquid in an enclosed container will cause the air in the container to heat and expand increasing pressure in the container, creating a pressurized container. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 3-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmidt (US PG Pub 2013/0199974) in view of Chiou (US PG Pub 2013/0119060) or Rice (US PG Pub 2016/0038860).
With respect to claim 15, Shmidt teaches a liquid purification device, , a raw liquid vessel (abstract, collection vessel 1) with a spout (upper neck 16), lid (removable cover 2), filtration cartridge (filter module 4), purified liquid vessel (collecting vessel 3), a purified liquid spout (spout in Figure 1 below), a gas injection block comprising a pneumatic pressurizer (air injection means comprising a pneumatic pump, [0012-0013]), connected to raw liquid vessel (Figure 1), a control panel (control unit 10) and power supply (power supply 11), the device operates under gas pressure generated by the pneumatic pressurizer, above atmospheric pressure (abstract, [0012-0013, 0045]). 
Shmidt further teaches a regulating valve 8 releases positive pressure automatically, or in response to a signal from the control unit 10 ([0046]), buttons for starting and stopping ([0031]), and that valve 8 releases positive pressure automatically or in response to a signal from the control unit, providing a lid configured to open safely during a pressurized liquid filtration process when the pneumatic pressurizer is actuated, as at the least, a user could use the button to stop the filtration process.

    PNG
    media_image1.png
    436
    371
    media_image1.png
    Greyscale

Alternatively, the controlled release of pressure from pressurized vessels in known, see Chiou and Rice.  
Chiou teaches a lid assembly for a beverage container with a trigger member capable of engaging with a seal assembly (abstract), with a push button operating on a spring where in the partially actuated position, the vent seal is opened allowing internal pressure to vent, and a fully actuated position where the drink seal is opened ([0047]). It would have been obvious to a person of ordinary skill in the art to incorporate the two-stage opening in order to allow vapor and internal pressure to be released before opening the drink seal ([0047]).
Rice teaches water filtration in a pressurized vessel with a filter cartridge (abstract), where pressure is released safely over multiple steps ([0025-0027]), providing a lid configured to open safely under pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rice’s sealing system with safe, staged, pressure release into Schmidt’s device to provide a seal where the strength of the seal increased with pressure, in contrast to most systems ([0026]).

With respect to claim 3, the liquid purification device according to claim 1 is taught above. Shmidt further teaches a closure member ([0044, 0032] unpurified water enters through upper neck 16 which is closed by a screw joint, a bayonet joint and by latching).  
With respect to claim 4, the liquid purification device according to claim 3 is taught above. Shmidt further teaches the closure member may be formed when spout and lid are connected ([0044, 0032] unpurified water enters through upper neck 16 which is closed by a screw joint, a bayonet joint and by latching).  
With respect to claim 5, the liquid purification device according to claim 1 is taught above. Shmidt further teaches a screw-thread on the spout of the raw liquid vessel ([0044, 0032] unpurified water enters through upper neck 16 which is closed by a screw joint, a bayonet joint and by latching).  
With respect to claim 13, the liquid purification device according to claim 4 is taught above. Shmidt teaches the upper neck 16 can be closed by means of a screw joint, implying a circular cover – a disk, and provided with a sealing means 17 – a sealing element ([0032]).
With respect to claim 14, the liquid purification device according to claim 1, is taught above. Shmidt further teaches a gas injection means switch (feedback means 13, [0024]) and a level sensor contacting with control panel (Shmidt liquid level sensor 12, [0024]).  


Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Shmidt (US PG Pub 2013/0199974)  in view of Chiou (US PG Pub 2013/0119060) or Rice (US PG Pub 2016/0038860), in view of Arett (US PG Pub 2006/01901824).
With respect to claim 2, the liquid purification device according to claim 1 is taught above. Arett teaches a fluid container with an additive dispensing system and a filter ([0032]) where the lid contains a base and a upper part, placed in a body frame (lid 20 includes receptacle 101 in a upper part, configured to receive dispensing cartridge 120, cover 30 encloses receptacle 101, Figure 1 [0036-0038]). It would have been obvious to one of ordinary skill in the art to incorporate structural aspects of Arett’s system into the liquid purification device in order to provide the ability to remove the components such as the pump activation device for easy replacement [0036-0037]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shmidt (US PG Pub 2013/0199974)  in view of Chiou (US PG Pub 2013/0119060) or Rice (US PG Pub 2016/0038860), in view of King (US 6,227,391).

With respect to claim 6, the liquid purification device according to claim 5 is taught above. This appears to be the normal operation of a threaded connection, alternatively, King teaches a closure for pressurized containers such as beverage containers (abstract, col 1, lines 12-14), with at least one ledge on each turn of thread, the length of the ledge is at least a part of the length of the turn of thread (col 3 line 20 - col 4 line 18, groove and steps in threads).  It would have been obvious to one of skill in the art to incorporate the threaded connection in order to provide improves pressure venting and safety, while permitting faster venting of excess pressure from inside the container (col 2 lines 43-48).  

Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shmidt (US PG Pub 2013/0199974) in view of Chiou (US PG Pub 2013/0119060) or Rice (US PG Pub 2016/0038860), in view of Arett (US PG Pub 2006/01901824), in view of King (US 6,227,391) in view of Mazurkiewicz (US 2009/0294447).
With respect to claim 7, the liquid purification device according to claim 2, is taught above. Mazurkiewicz teaches a closure and latch system with a hinged lid (abstract, Figure 1) to releasabley retain the lid in a closed position ([0001]), including an upper part of the lid can be a flip-top (abstract, Figure 1). It would be obvious to one of skill in the art to incorporate the flip top and engagement components of Mazurkiewicz in order to provide easy access to the interior and to maintain the lid in a closed position and allow the movement of the lid to the open position without requiring the user to lift the lid ([0004]).  
With respect to claim 8, the liquid purification device according to claim 7, is taught above. Mazurkiewicz further teaches the flip- top has a clamping device (latch body 36, [0057]).  
With respect to claim 9, the liquid purification device according to claim 3, is taught above. Mazurkiewicz further teaches a closure member may be formed by at least one ledge in the base of the lid and at least one projection on the flip top clamping device (front portion 70, latch portion 80 [0068]).  
With respect to claim 10, the liquid purification device according to claim 2, is taught above. Shmidt futher teaches the top can be a screw joint, a bayonet joint or latching connection ([0044, 0032]), Alternatively, Mazurkiewicz further teaches the clamping device may be formed by latches on the lower surface of the flip top and grooves in the base of the lid (front portion 70, latch portion 80 [0068]).
With respect to claim 11, the liquid purification device according to claim 2 is taught above. Rice teaches spring leaf 190Chiou further teaches a spring valve connected to the raw liquid vessel (Chiou ([0047]), Mazurkiewicz teaches a flip top as discussed above.  
With respect to claim 12, the liquid purification device according to claim 4 is taught above. Mazurkiewicz further teaches lid may be equipped with lift velocity restriction means (see 112(b) above, 34a and 34b film hinges deform elastically to urge travel to a stable position [0059], and stop surface 86 limits the motion to avoid excessive force on the film hinges [0071]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777